COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS

                                               §
RONALD LAWRENCE, JR.,                                          No. 08-16-00013-CV
                                               §
                             Appellant,                          Appeal from the
                                               §
v.                                                          County Court at Law No. 1
                                               §
FEDERAL HOME LOAN                                             of Hays County, Texas
MORTGAGE CORPORATION,                          §
                                                                 (TC# 15-0515-C)
                              Appellee.        §

                               MEMORANDUM OPINION

       Pending before the Court is Ronald Lawrence, Jr.’s motion to dismiss his appeal. See

TEX.R.APP.P. 42.1(a)(1). We grant the motion and dismiss the appeal. Costs of the appeal are

taxed against Appellant. See TEX.R.APP.P. 42.1(d).


                                           STEVEN L. HUGHES, Justice
May 25, 2016

Before McClure, C.J., Rodriguez, and Hughes, JJ.